

116 HR 4809 IH: White House Accountability for Language Diversity Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4809IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Correa (for himself, Mrs. Napolitano, Mr. Vargas, Mr. Costa, Ms. Sánchez, Ms. Ocasio-Cortez, Ms. Garcia of Texas, Ms. Haaland, Ms. Roybal-Allard, Mr. Huffman, Ms. Norton, Ms. Judy Chu of California, Ms. Escobar, Ms. Lofgren, Mr. Lowenthal, Mr. Blumenauer, Ms. Barragán, Mr. Cisneros, Mr. Smith of Washington, Mr. Rouda, Ms. Porter, Mr. Khanna, Mr. Foster, Mr. Cárdenas, Ms. Lee of California, Ms. Eshoo, Mr. Soto, Ms. Velázquez, Mrs. Watson Coleman, Ms. Schakowsky, Mr. Takano, Mrs. Trahan, Mr. Gallego, Mr. García of Illinois, Ms. Titus, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the White House and each agency to provide an official website in the five most commonly
			 used languages in the United States other than English as determined by
			 the Census data and any other languages determined to be appropriate by
			 the Director of the Office of Management and Budget, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the White House Accountability for Language Diversity Act. 2.FindingsCongress finds the following:
 (1)In the past decades it has become standard practice to publish versions of the White House and other agency websites in Spanish.
 (2)At least 36,000,000 United States residents who speak Spanish as their first language depend upon these websites to access important information that can play a critical role in their life.
 (3)In 2010, for 59,000,000 people, English was not their first language. (4)In addition to English, the top languages in the United States are Spanish, Chinese, Tagalog, Vietnamese, and French.
 (5)Millions of people within the United States will benefit by having websites translated into multiple languages.
 (6)The United States of America is a diverse Nation and, as such, does not have an official language. (7)Since our founding, our country has been in a constant state of growth. We have consistently grown more multilingual because of people from across the world seeking a better future while carrying a hope of achieving the American dream.
 (8)As this is happening, the United States must adapt and make our democracy more accessible for everyone.
 3.PurposeThe purpose of this Act is to— (1)require the White House and agencies to provide resources in multiple languages so that people can read information in the language they are most comfortable with; and
 (2)acknowledge the diversity of our country and use creative solutions to make sure that there is equity in accessing information from our government.
			4.Five most commonly used language websites required
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the White House and the head of each agency shall establish an official website in the five most commonly used languages in the United States other than English as determined by the Census data and any other language determined to be appropriate by the Director of the Office of Management and Budget to increase accessibility to everyone residing in the United States. Any such website may only include official content and is not required to translate external websites that are not official content. Any website in a language other than English shall be substantially similar in design and scope of content to the English version.
 (b)Link on main pageA link to the website required under subsection (a) shall be easily accessible and in plain view on the main page of the English version of the White House and agency website. The link shall be in the language of that website.
 (c)Maintenance of websiteThe President and the head of each agency shall maintain and update the website required under subsection (a) on a regular basis.
 (d)Agency definedThe term agency has the meaning given that term in section 551 of title 5, United States Code. 